                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                                 Criminal No. 19-20 (DWF/LIB)

                    Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
Chris Morales,

                    Defendant.


      This matter is before the Court upon Defendant Chris Morales’ (“Defendant”)

objections (Doc. No. 77) to Magistrate Judge Leo I. Brisbois’ June 14, 2019 Report and

Recommendation (Doc. No. 75) insofar as it recommends that Defendant’s Motion to

Dismiss Indictment be denied and that Defendant’s Motion to Supplement the Record

from Defendant’s Evidentiary Hearing be granted.

      The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Defendant’s objections.

      In the Report and Recommendation, Magistrate Judge Brisbois considered

Defendant’s request that the Court dismiss the Indictment against Defendant on the

grounds that his Sixth Amendment right to counsel was violated. Specifically,

Defendant argues that dismissing his federal indictment is appropriate to cure the
deficient legal representation provided by his attorney in a related state-court proceeding.

The Magistrate Judge explained that it need not consider whether Defendant has met his

burden to show that his attorney (who represented him in state proceedings) deficiently

performed or whether Defendant suffered prejudice because the record shows that no

state plea deal was ever formally offered to Defendant. (Doc. No. 75 at 6-7.)

Moreover, the Magistrate Judge explained that, even assuming Defendant could show

that he received ineffective assistance of counsel, there is no evidence that there was any

entanglement between state prosecutors and the eventual federal prosecutors. (Id. at 8.)

       After careful review of the Defendant’s objections, the Court finds no reason to

depart from the Magistrate Judge’s recommendations, which are both factually and

legally correct. Accordingly, and based upon the Court’s de novo review of the record,

the arguments and submissions of the parties, and the Court being otherwise duly advised

in the premises, the Court hereby enters the following:

                                         ORDER

       1.     Defendant Chris Morales’ objections (Doc. No. [77]) to Magistrate Judge

Brisbois’ June 14, 2019 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Brisbois’ June 14, 2019 Report and Recommendation

(Doc. No. [75]) is ADOPTED.

       3.     Defendant’s Motion to Dismiss Indictment (Doc. No. [56]) is DENIED.




                                             2
      4.    Defendant’s Motion to Supplement the Record from Defendant’s

Evidentiary Hearing (Doc. No. [68]) is GRANTED.


Dated: August 23, 2019               s/Donovan W. Frank
                                     DONOVAN W. FRANK
                                     United States District Judge




                                        3
